The State of lee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       August 6, 2015

                                    No. 04-14-00676-CR

                                    Gary Lynn BAKER,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR4875
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER
       The Appellee’s Motion for Extension of Time to file the Brief has been GRANTED.
Time is extended to August 13, 2015.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court